DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/15/20222 has been entered.
Response to Amendment
	The amendments filed on 2/15/2022 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-9, 10, 13, 20-21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation), 
Regarding Claim 1, 11, and 13, Pena et al. teaches a visibly transparent photovoltaic device [Fig. 1, 0020-0026] comprising:
a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020]; a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers]];
a first visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers]] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025], wherein the first visibly transparent photoactive layer [4, Fig. 1, 0023,] comprises a photoactive compound [0023] wherein a second visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] comprises a second photoactive compound [0023] and in direct contact with the first visibly transparent active [4, Fig. 1, 0023], wherein the first and second visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
Pena et al. is silent on having the formula of claim 1 and the limitations of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.” and the formula of the claim.
Suda et al. teaches a compound suitable for use in organic thin film solar cells [0001],  comprising a metal complex [0053 and 0060, compound 13 or 42 in table 1] and derivatives, used to provide improved energy conversion efficiency by absorbing light in the visible and longer wavelength regions and exhibiting a photoelectric conversion function [0008], with improved efficiencies [0062]

    PNG
    media_image1.png
    255
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    689
    media_image2.png
    Greyscale



Since Pena et al. is concerned about enhancing the harvesting of light and improving efficiencies [0009], it would have been obvious to of ordinary skill in the art before the filing of the invention to utilize the metal complex and derivatives of Suda et al. in the first visibly transparent photoactive layer of the photoactive layer of Pena et al. in order to provide improved energy conversion efficiency by absorbing light in the visible and longer wavelength regions while exhibiting a photoelectric conversion function [0008], and improved efficiencies [0062].
In addition, the combination would have been merely the selection of a known photoactive material known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and  “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.” and “the first photoactive compound is an electron donor material for an organic photovoltaic cell and the second photoactive compound is an electron acceptor material for the organic photovoltaic cell, or the first photoactive compound is an electron acceptor material for the organic photovoltaic cell and the second photoactive compound is an electron donor material for the organic photovoltaic cell.”
Furthermore, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared light by the first photoactive compound drives formation and separation of electron-hole pairs.” and “wherein absorption of near-infrared light or ultraviolet light by the second photoactive compound drives formation and separation of electron-hole pairs.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 6, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer independently have thicknesses of 40 nm to 500 nm [0023] overlapping the claimed range of 1 nm to 300 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [0023].
Regarding Claim 8, wherein within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “photoactive compound is visibly transparent”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 9, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [Fig. 1, 0020-0026].
Regarding Claim 10, within the combination above, modified Pena et al. teaches wherein M is Ni [See rejection of claim 1].
Regarding Claim 21, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared light by the first photoactive compound drives formation and separation of electron-hole pairs and wherein absorption of near-infrared light or ultraviolet light by the second photoactive compound drives formation and separation of electron-hole pairs.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 24, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second photoactive compound exhibits the second maximum absorption strength in the near-infrared, and wherein the first maximum absorption strength in the near-infrared occurs at a longer wavelength than the second maximum absorption strength in the near-infrared.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 25, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second photoactive compound exhibits the second maximum absorption strength in the near-infrared, and wherein the first maximum absorption strength in the near-infrared occurs at a shorter wavelength than the second maximum absorption strength in the near-infrared.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation) as applied above in addressing claim 1, in further view of Weiss (US Pub No. 2016/0141497)
Regarding Claim 2, within the combination above, modified Pena et al. is silent on wherein the second photoactive compound comprises a boron-dipyrromethene-based compound.
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pena et al. in order to provide a photoactive layer with improved efficiency [0033] by improving thermal stability [0011-0013].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 3 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation) as applied above in addressing claim 1, in further view of Pfeiffer (US Pub No. 2013/0104968)
Regarding Claim 3, within the combination above, modified Pena et al. is silent on wherein the second visibly transparent photoactive layer comprises a phthalocyanine.
Pfeiffer et al. teaches a visibly transparent photoactive layer comprises phthalocyanine [0126].
Since Pena et al. is concerned about improved solar efficiency [0009], and the active layer comprises a organic material [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second transparent photoactive layer of modified Pena et al. with the Phthalocyanine of Pfeiffer et al. as it is merely the selection of conventional organic photoactive material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 27, within the combination above, modified Pena et al. is silent on is selected from the group consisting of an indigo compound, a fluoranthene compound, a corranene compound, a corranulene compound, a naphthalenetetracarboxylic diimide compound, or a tetracyanoindacene compound.
Pfeiffer et al. teaches on wherein the second visibly transparent photoactive layer comprises a naphthalenetetracarboxylic diimide [0147].
Since Pena et al. is open to variety of materials for the second visibly transparent photoactive layer [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second visibly transparent photoactive layer with the naphthalenetetracarboxylic diimide of Pfeiffer et al. as it is merely the selection of a conventional photoactive organic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound is an electron donor material and the second photoactive compound is an electron acceptor material, wherein the second photoactive compound exhibits the second maximum absorption strength in the ultraviolet”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation) as applied above in addressing claim 1, in further view of Miao (Inorganica Chimica Acta 376 (2011) 619–627)
Regarding Claim 14, within the combination of modified Pena et al. is silent on the compounds of claim 14
Miao et al. teaches a nickel bisdithiolene compound used for solar cells used to provide improved solar efficiencies [page 627, top left of page]. The compound is formed as a solution [page 621, section 2.5, middle right of page]. The compounds are shown in figure 1, page 620, top left of page]
Since Pena et al. is concerned about enhancing the harvesting of light and improving efficiencies [0009] and the active layer is formed of a solution [0023-0024], it would have been obvious to of ordinary skill in the art before the filing of the invention to utilize the metal complex and derivatives of Miao et al. in the first visibly transparent photoactive layer of the photoactive layer of modified Pena et al. in order to provide improved solar efficiencies [page 627, top left of page].
Claim 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation) as applied above in addressing claim 1, in further view of Hayakawa (US Pub No. 2018/0040840)
Regarding Claim 22, within the combination above, modified Pena et al. teaches further comprising a visibly transparent buffer layer between the second visibly transparent electrode and the first and second visibly transparent photoactive layers, wherein the visibly transparent buffer layer comprises an inorganic buffer layer [5, Fig. 1, 0024, i.e. MoO3, WO3, or NiO] and silent on an sputtered inorganic buffer layer.
Hayakawa et al. teaches a inorganic buffer layer made of molybdenum oxide, tungsten oxide or nickel oxide [0047] that is formed by vacuum deposition or sputtering [0052].
Since both modified Pena et al. and Hayakawa et al. teaches the formation of an inorganic buffer layer made of the same material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inorganic buffer layer of modified Pena et al. with the method of Hayakawa et al. as it is merely the selection of a known deposition method for inorganic buffer layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 23, within the combination above, modified Pena et al. teaches further comprising a visibly transparent buffer layer between the second visibly transparent electrode and the first and second visibly transparent photoactive layers, wherein the visibly transparent buffer layer comprises a metal oxide buffer layer [5, Fig. 1, 0024, i.e. MoO3, WO3, or NiO]] and silent on an sputtered inorganic buffer layer.
Hayakawa et al. teaches a inorganic buffer layer made of molybdenum oxide, tungsten oxide or nickel oxide [0047] that is formed by vacuum deposition or sputtering [0052].
Since both modified Pena et al. and Hayakawa et al. teaches the formation of an inorganic buffer layer made of same material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inorganic buffer layer of modified Pena et al. with the method of Hayakawa et al. as it is merely the selection of a known deposition method for inorganic buffer layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation) as applied above in addressing claim 1, in further view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910)
Regarding Claim 26, within the combination above, modified Pena et al. is silent on is selected from the group consisting of a molecule with an acceptor-donor-acceptor structure (A-D-A), a molecule with a donor-acceptor- donor structure (D-A-D), a QQT compound, a benzo-bis-thiadiazole compound, a dicyano- indandione compound, or a metal dithiolate compound different from the first photoactive compound.
Elfers et al. teaches a oligithiophene compoundused to as a material to provide increased solar cell efficiency [Abstract and top left of page, page 13901], such as QBT [page 13902, top left of page],
Since Pena et al. teaches the photoactive layer can comprises a organic material [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the QBT of Elfers et al. in the second visibly transparent photoactive layer of Pena et al. in order to provide a solar cell with higher efficiency by overcoming the Shockley-Quiesser limit [Abstract].
Within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “ wherein the first photoactive compound is an electron donor material and the second photoactive compound is an electron acceptor material, wherein the second photoactive compound exhibits the second maximum absorption strength in the near-infrared”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation) as applied above in addressing claim 1, in further view of Silvestri (J. AM. CHEM. SOC. 2008, 130, 17640–17641)
Regarding Claim 28, within the combination above, modified Pena et al. is silent on is selected from the group consisting of a squarine compound, a cyanine salt, a molecule with a donor-acceptor-donor structure (D-A-D), or a metal dithiolate compound different from the first photoactive compound.
Silvestri et al. teaches an active layer comprising a squraine based compound for solar cells [page 17640, top left of page, and bottom right of page].
Since Pena et al. is open to variety of materials for the second visibly transparent photoactive layer [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second visibly transparent photoactive layer with the active layer of Silvestri et al. as it is merely the selection of a conventional photoactive organic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “ wherein the first photoactive compound is an electron acceptor material and the second photoactive compound is an electron donor material, wherein the second photoactive compound exhibits the second maximum absorption strength in the near-infrared”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation) as applied above in addressing claim 1, in further view of Elsawy (Phys. Chem. Chem. Phys.,2013, 15, 15193)
Regarding Claim 29, within the combination above, modified Pena et al. is silent on  is selected from the group consisting of a TAPC compound, an indigo compound compound, a fluoranthene compound, or corranene compound.
Elsawy et al. teaches a indigo based compound used for organic photovoltaics in order to provide higher efficiencies [page 15193, abstract, and middle left of page]
 Since Pena et al. is open to variety of materials for the second visibly transparent photoactive layer [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second visibly transparent photoactive layer of modified Pena et al. with the indigo based compound of Elsawy et al. as it is merely the selection of a conventional photoactive organic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “ wherein the first photoactive compound is an electron acceptor material and the second photoactive compound is an electron donor material, wherein the second photoactive compound exhibits the second maximum absorption strength in the ultraviolet”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Suda (JP2010/219356, Machine translation) as applied above in addressing claim 1, in further view of Akutsu (JP2004069952, Machine Translation)
Regarding Claim 31, within the combination above, modified Pena et al. is silent on the compounds of claim 31
Akutsu et al. teaches a nickel bisdithiolene compound as an absorber [0016] The compound is formed as a solution [0013]. The compounds are shown below para. 17 [See compound 2 or compound 4].
Since Pena et al. is concerned about enhancing the harvesting of light and improving efficiencies [0009] and the active layer is formed of a solution [0023-0024], it would have been obvious to of ordinary skill in the art before the filing of the invention to utilize the metal complex and derivatives of Akutsu et al. in the first visibly transparent photoactive layer of the photoactive layer of modified Pena et al. as it is merely the selection of conventional absorbers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 1, 6-9, 11, 13-14, 20, 21, and 24-25 /are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) 
Regarding Claim 1, 11, 13-14 and 20, Pena et al. teaches a visibly transparent photovoltaic device [Fig. 1, 0020-0026] comprising:
a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020]; a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers]];
a first visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers]] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025], wherein the first visibly transparent photoactive layer [4, Fig. 1, 0023,] comprises a photoactive compound [0023] wherein a second visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] comprises a second photoactive compound [0023] and in direct contact with the first visibly transparent active [4, Fig. 1, 0023], wherein the first and second visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
Pena et al. is silent on having the formula of claim 1 and the limitations of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.” and the formula of the claim.
Miao et al. teaches a nickel bisdithiolene compound used for solar cells used to provide improved solar efficiencies [page 627, top left of page]. The compound is formed as a solution [page 621, section 2.5, middle right of page]. The compounds are shown in figure 1, page 620, top left of page]
Since Pena et al. is concerned about enhancing the harvesting of light and improving efficiencies [0009] and the active layer is formed of a solution [0023-0024], it would have been obvious to of ordinary skill in the art before the filing of the invention to utilize the metal complex and derivatives of Miao et al. in the first visibly transparent photoactive layer of the photoactive layer of modified Pena et al. in order to provide improved solar efficiencies [page 627, top left of page]. In addition, the combination would have been merely the selection of a known photoactive material known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and  “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.” and “the first photoactive compound is an electron donor material for an organic photovoltaic cell and the second photoactive compound is an electron acceptor material for the organic photovoltaic cell, or the first photoactive compound is an electron acceptor material for the organic photovoltaic cell and the second photoactive compound is an electron donor material for the organic photovoltaic cell.”
Furthermore, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared light by the first photoactive compound drives formation and separation of electron-hole pairs.” and “wherein absorption of near-infrared light or ultraviolet light by the second photoactive compound drives formation and separation of electron-hole pairs.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 6, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer independently have thicknesses of 40 nm to 500 nm [0023] overlapping the claimed range of 1 nm to 300 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [0023].
Regarding Claim 8, wherein within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “photoactive compound is visibly transparent”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 9, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [Fig. 1, 0020-0026].
Regarding Claim 10, within the combination above, modified Pena et al. teaches wherein M is Ni [See rejection of claim 1].
Regarding Claim 21, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared light by the first photoactive compound drives formation and separation of electron-hole pairs and wherein absorption of near-infrared light or ultraviolet light by the second photoactive compound drives formation and separation of electron-hole pairs.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 24, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second photoactive compound exhibits the second maximum absorption strength in the near-infrared, and wherein the first maximum absorption strength in the near-infrared occurs at a longer wavelength than the second maximum absorption strength in the near-infrared.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 25, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second photoactive compound exhibits the second maximum absorption strength in the near-infrared, and wherein the first maximum absorption strength in the near-infrared occurs at a shorter wavelength than the second maximum absorption strength in the near-infrared.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Weiss (US Pub No. 2016/0141497)
Regarding Claim 2, within the combination above, modified Pena et al. is silent on wherein the second photoactive compound comprises a boron-dipyrromethene-based compound.
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pena et al. in order to provide a photoactive layer with improved efficiency [0033] by improving thermal stability [0011-0013].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 3 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Pfeiffer (US Pub No. 2013/0104968)
Regarding Claim 3, within the combination above, modified Pena et al. is silent on wherein the second visibly transparent photoactive layer comprises a phthalocyanine.
Pfeiffer et al. teaches a visibly transparent photoactive layer comprises phthalocyanine [0126].
Since Pena et al. is concerned about improved solar efficiency [0009], and the active layer comprises a organic material [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second transparent photoactive layer of modified Pena et al. with the Phthalocyanine of Pfeiffer et al. as it is merely the selection of conventional organic photoactive material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 27, within the combination above, modified Pena et al. is silent on is selected from the group consisting of an indigo compound, a fluoranthene compound, a corranene compound, a corranulene compound, a naphthalenetetracarboxylic diimide compound, or a tetracyanoindacene compound.
Pfeiffer et al. teaches on wherein the second visibly transparent photoactive layer comprises a naphthalenetetracarboxylic diimide [0147].
Since Pena et al. is open to variety of materials for the second visibly transparent photoactive layer [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second visibly transparent photoactive layer with the naphthalenetetracarboxylic diimide of Pfeiffer et al. as it is merely the selection of a conventional photoactive organic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound is an electron donor material and the second photoactive compound is an electron acceptor material, wherein the second photoactive compound exhibits the second maximum absorption strength in the ultraviolet”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

Claim 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Hayakawa (US Pub No. 2018/0040840)
Regarding Claim 22, within the combination above, modified Pena et al. teaches further comprising a visibly transparent buffer layer between the second visibly transparent electrode and the first and second visibly transparent photoactive layers, wherein the visibly transparent buffer layer comprises an inorganic buffer layer [5, Fig. 1, 0024, i.e. MoO3, WO3, or NiO] and silent on an sputtered inorganic buffer layer.
Hayakawa et al. teaches a inorganic buffer layer made of molybdenum oxide, tungsten oxide or nickel oxide [0047] that is formed by vacuum deposition or sputtering [0052].
Since both modified Pena et al. and Hayakawa et al. teaches the formation of an inorganic buffer layer made of same material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inorganic buffer layer of modified Pena et al. with the method of Hayakawa et al. as it is merely the selection of a known deposition method for inorganic buffer layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 23, within the combination above, modified Pena et al. teaches further comprising a visibly transparent buffer layer between the second visibly transparent electrode and the first and second visibly transparent photoactive layers, wherein the visibly transparent buffer layer comprises a metal oxide buffer layer [5, Fig. 1, 0024, i.e. MoO3, WO3, or NiO]] and silent on an sputtered inorganic buffer layer.
Hayakawa et al. teaches a inorganic buffer layer made of molybdenum oxide, tungsten oxide or nickel oxide [0047] that is formed by vacuum deposition or sputtering [0052].
Since both modified Pena et al. and Hayakawa et al. teaches the formation of an inorganic buffer layer made of same material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inorganic buffer layer of modified Pena et al. with the method of Hayakawa et al. as it is merely the selection of a known deposition method for inorganic buffer layers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910)
Regarding Claim 26, within the combination above, modified Pena et al. is silent on is selected from the group consisting of a molecule with an acceptor-donor-acceptor structure (A-D-A), a molecule with a donor-acceptor- donor structure (D-A-D), a QQT compound, a benzo-bis-thiadiazole compound, a dicyano- indandione compound, or a metal dithiolate compound different from the first photoactive compound.
Elfers et al. teaches a oligithiophene compoundused to as a material to provide increased solar cell efficiency [Abstract and top left of page, page 13901], such as QBT [page 13902, top left of page],
Since Pena et al. teaches the photoactive layer can comprises a organic material [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the QBT of Elfers et al. in the second visibly transparent photoactive layer of Pena et al. in order to provide a solar cell with higher efficiency by overcoming the Shockley-Quiesser limit [Abstract].
Within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “ wherein the first photoactive compound is an electron donor material and the second photoactive compound is an electron acceptor material, wherein the second photoactive compound exhibits the second maximum absorption strength in the near-infrared”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Silvestri (J. AM. CHEM. SOC. 2008, 130, 17640–17641)
Regarding Claim 28, within the combination above, modified Pena et al. is silent on is selected from the group consisting of a squarine compound, a cyanine salt, a molecule with a donor-acceptor-donor structure (D-A-D), or a metal dithiolate compound different from the first photoactive compound.
Silvestri et al. teaches an active layer comprising a squraine based compound for solar cells [page 17640, top left of page, and bottom right of page].
Since Pena et al. is open to variety of materials for the second visibly transparent photoactive layer [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second visibly transparent photoactive layer with the active layer of Silvestri et al. as it is merely the selection of a conventional photoactive organic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “ wherein the first photoactive compound is an electron acceptor material and the second photoactive compound is an electron donor material, wherein the second photoactive compound exhibits the second maximum absorption strength in the near-infrared”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Elsawy (Phys. Chem. Chem. Phys.,2013, 15, 15193)
Regarding Claim 29, within the combination above, modified Pena et al. is silent on  is selected from the group consisting of a TAPC compound, an indigo compound compound, a fluoranthene compound, or corranene compound.
Elsawy et al. teaches a indigo based compound used for organic photovoltaics in order to provide higher efficiencies [page 15193, abstract, and middle left of page]
 Since Pena et al. is open to variety of materials for the second visibly transparent photoactive layer [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second visibly transparent photoactive layer with the indigo based compound of Elsawy et al. as it is merely the selection of a conventional photoactive organic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “ wherein the first photoactive compound is an electron acceptor material and the second photoactive compound is an electron donor material, wherein the second photoactive compound exhibits the second maximum absorption strength in the ultraviolet”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Akutsu (JP2004069952, Machine Translation)
Regarding Claim 31, within the combination above, modified Pena et al. is silent on the compounds of claim 31
Akutsu et al. teaches a nickel bisdithiolene compound as an absorber [0016] The compound is formed as a solution [0013]. The compounds are shown below para. 17 [See compound 2 or compound 4, page 2/7 of translation, bottom half of page].
Since Pena et al. is concerned about enhancing the harvesting of light and improving efficiencies [0009] and the active layer is formed of a solution [0023-0024], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the metal complex and derivatives of Akutsu et al. in the first visibly transparent photoactive layer of the photoactive layer of modified Pena et al. as it is merely the selection of conventional absorbers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 1, 10, 31, and  32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of and Akutsu (JP2004069952, Machine Translation)
Regarding Claims 1, 10, 31, 32-34, Pena et al. teaches a visibly transparent photovoltaic device [Fig. 1, 0020-0026] comprising:
a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020]; a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers]];
a first visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers]] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025], wherein the first visibly transparent photoactive layer [4, Fig. 1, 0023,] comprises a photoactive compound [0023] wherein a second visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] comprises a second photoactive compound [0023] and in direct contact with the first visibly transparent active [4, Fig. 1, 0023], wherein the first and second visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
Pena et al. is silent on having the formula of claim 1 and the limitations of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.” and the formula of the claim.
Akutsu et al. teaches a nickel bisdithiolene compound as an absorber [0016] The compound is formed as a solution [0013]. The compounds are shown below para. 17 [See compound 2].

    PNG
    media_image3.png
    137
    208
    media_image3.png
    Greyscale



Since Pena et al. is concerned about enhancing the harvesting of light and improving efficiencies [0009] and the active layer is formed of a solution [0023-0024], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the metal complex and derivatives of Akutsu et al. in the first visibly transparent photoactive layer of the photoactive layer of modified Pena et al. as it is merely the selection of conventional absorbers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and  “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.” and “the first photoactive compound is an electron donor material for an organic photovoltaic cell and the second photoactive compound is an electron acceptor material for the organic photovoltaic cell, or the first photoactive compound is an electron acceptor material for the organic photovoltaic cell and the second photoactive compound is an electron donor material for the organic photovoltaic cell.”
Furthermore, modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared light by the first photoactive compound drives formation and separation of electron-hole pairs.” and “wherein absorption of near-infrared light or ultraviolet light by the second photoactive compound drives formation and separation of electron-hole pairs.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Akutsu (JP2004069952, Machine Translation) as applied above in addressing claim 32, in further view of in view of Bloom (US Pat No. 4152332)
Regarding Claim 35, within the combination above, modified Pena et al. is silent on the compound of claim 35,
Bloom et al. teaches a metal bisdithiolene compound as an absorber [C1 ln 60-67], the meal compound [C5 compound 18], the compound is formed as a solution [C9 ln 50-60]

    PNG
    media_image4.png
    135
    426
    media_image4.png
    Greyscale



Since Pena et al. teaches the active layer is formed of a solution [0023-0024], it would have been obvious to of ordinary skill in the art before the filing of the invention to utilize the metal complex and derivatives of Bloom et al. in the first visibly transparent photoactive layer of the photoactive layer of modified Pena et al. as it is merely the selection of conventional metal bisdithiolene compounds for absorbers in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Suda et al. teaches the following compounds meeting the limitations of claim 1. A1 is a substituted phenyl group, where the substituents are alkyl groups in compound 13, and the substituents are phenyl and alkoxyl groups in compound 42

    PNG
    media_image1.png
    255
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    689
    media_image2.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726